Citation Nr: 0521877	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease with severe peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The veteran had active service from July 1972 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The case was previously before the Board in April 2004, when 
the issue on appeal was remanded for additional development.  
The requested development having been accomplished, the case 
is again before the Board for appellate adjudication.


FINDINGS OF FACT

The veteran's Charcot-Marie-Tooth disease began while he was 
in the military service.


CONCLUSION OF LAW

Charcot-Marie-Tooth disease was incurred in military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  At the outset, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has duties to notify 
and to assist claimants.  Inasmuch as the Board has 
determined that there is sufficient evidence presently 
associated with the claims folder to grant the benefits 
sought on appeal, there is no need to discuss compliance with 
the VCAA requirements.

Analysis.  The veteran has claimed that his Charcot-Marie-
Tooth syndrome first manifested during service.  Service 
medical records indicate that the veteran twisted his right 
ankle in September 1980, apparently causing swelling.  
Several letters from a VA physician, which have been 
associated with the veteran's claims folder, indicate that 
the veteran currently suffers from Charcot-Marie-Tooth 
disease, a genetic condition, which was present during 
military service.  The VA physician has indicated that the 
veteran reported that his ankles were swollen during service.  
Based on the veteran's report, the VA physician concluded 
that the veteran's in-service ankle problems represented 
symptoms of Charcot-Marie-Tooth disease.  However, because it 
did not appear that this physician examined the veteran's 
claims folder, which includes service medical records 
indicating the presence of a congenital deformity of the 
veteran's fourth metatarsal of the right foot, pes arcuatus, 
an additional opinion was requested regarding the etiology of 
the veteran's Charcot-Marie-Tooth disease.

In this regard, in August 2004, a VA examiner provided the 
following opinion:

In reviewing [the veteran's] C&P exam, 
while the diagnosis of Charcot-Marie 
Tooth was not made in the military, the 
repeated ankle injuries and ankle 
instability noted in visits in the 
early 1980s, and then a request to 
discharge him from his ankle pain and 
spasms, to me, is fairly good evidence 
that the Charcot-Marie Tooth disease 
did have an onset when he was in the 
military.  His military service was 
from 7-24-72 through 10-1-81.  This 
request in 1980, would suggest that his 
ankle problems that he had in the 
military, were related to his Charcot-
Marie Tooth as this is a fairly common 
symptom to have and I would be almost 
assured that the ankle injury was from 
the Charcot-Marie Tooth.  While 
Charcot-Marie is clearly a genetic 
disease, in [the veteran's] case, it 
had its onset probably manifesting with 
ankle injuries in the late 1970s and 
1980 when he was documented to be seen 
with ankle injury.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In September 1988, VA General Counsel issued an opinion to 
the effect that service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which preexist service and progress at an 
abnormally high rating during service.  VA O.G.C. Prec. Op. 
No. 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 
18, 1990)).  Following the issuance of this General Counsel 
opinion, the VA ADJUDICATION PROCEDURE MANUAL, M21-1, was revised 
to provide that service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which preexist service and progress at an 
abnormally high rate during service.  MANUAL M21-1, Chapter 
50, § 50.78(f) (Mar. 29, 1989).

Based upon the evidence of record, the Board finds that the 
veteran's Charcot-Marie-Tooth disease began while he was in 
the military service.  Therefore, entitlement to service 
connection for this disorder is warranted.


ORDER

Service connection for Charcot-Marie-Tooth disease with 
severe peripheral neuropathy is granted.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


